Citation Nr: 1025520	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased disability rating for lumbar strain 
with degenerative disc disease, rated as 40 percent disabling 
from December 4, 2009, and as 10 percent disabling prior to that 
date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1974 to January 
1994.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In connection with his appeal, the Veteran presented testimony at 
a hearing at the RO before the undersigned Veterans Law Judge in 
December 2007.  A transcript of the hearing is associated with 
the Veteran's claims file.

When this case was previously before the Board in April 2008, it 
was decided in part and remanded in part.  It has since returned 
to the Board for further appellate action.

In a January 2010 rating decision, the disability rating for the 
Veteran's lumbar strain with degenerative disc disease was 
increased to 40 percent, effective December 4, 2009.  This action 
did not satisfy the Veteran's appeal.


FINDINGS OF FACT

1.  Throughout the period of this claim, the Veteran's low back 
disability has been manifested by limitation of forward flexion 
to 30 degrees or less; unfavorable ankylosis of the entire 
thoracolumbar spine has not been present.

2.  Radiculopathy of either lower extremity has not been present, 
and the Veteran has not had incapacitating episodes having a 
total duration of at least 6 weeks during any one year period of 
this claim.




CONCLUSION OF LAW

Throughout the period of this claim, the Veteran's low back 
disability warrants a 40 percent rating, but not higher.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.        §§ 4.7, 4.71a, 
Diagnostic Code 5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). 

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in January 2006 and May 2006.  They 
provided appropriate notice with respect to the effective-date 
element of the claim.  They also included information on how VA 
determines the disability rating by use of the rating schedule, 
and provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain), to 
include treatment records, Social Security determinations, 
statements from employers concerning the impact of the disability 
on the Veteran's employment, and statements from persons 
concerning their observations of how the disability has affected 
the Veteran.  They also informed the Veteran of the assistance 
that VA would provide to obtain evidence on his behalf.  

Although the May 2006 notice letter was provided after the 
initial adjudication of the claim, the Board finds that the 
Veteran has not been prejudiced by the timing of this letter.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated development 
of the record, the Appeals Management Center (AMC) readjudicated 
the Veteran's claim in January 2010.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had complete VCAA notice been provided 
at an earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could be 
obtained to substantiate the claim.  The Board is also unaware of 
any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.
Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  

Lumbar strain is rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242.  Intervertebral disc syndrome 
(preoperatively or postoperatively) is rated either under General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R.  § 
4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

If there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, a 
20 percent evaluation is warranted.  With incapacitating episodes 
having a total duration of at least one week but less than two 
weeks during the past 12 months, a 10 percent evaluation is 
warranted.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (1).

Under the General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury, the following ratings will apply:  
Unfavorable ankylosis of the entire spine warrants a 100 percent 
disability rating while unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine warrants a 
40 percent evaluation.  A 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine that is greater than 
30 degrees, but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent 
evaluation is warranted if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 degrees; 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; there 
is muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spine contour; or there is vertebral 
body fracture with loss of 50 percent or more height.  38 C.F.R. 
§ 4.71a.

Note 1 following the General Rating Formula for Diseases and 
Injuries of the Spine provides that associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R.         § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during flare-
ups; the provisions of 38 C.F.R. § 4.45 concerning weakened 
movement, excess fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the veteran's ordinary activity are for 
consideration.  See DeLuca v.  Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected low back disability.  The Board has 
found nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and findings 
pertaining to this disability.  In this regard the Board notes 
that where entitlement to compensation has already been 
established and an increase in the disability is at issue, the 
present level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was granted service connection for lumbar strain in a 
February 1994 rating decision.  The disability was assigned a 10 
percent rating, effective February 1, 1994.  The Veteran filed 
the instant claim for an increased rating in December 2005.  He 
appeals a May 2006 rating decision maintaining the 10 percent 
rating.  During the course of his appeal, the disability rating 
was increased to 40 percent, effective December 4, 2009.

In response to his claim for an increased disability rating, the 
Veteran was afforded a VA examination in May 2006.  The Veteran's 
major complaint at the time was spasm along the paraspinous 
region.  He denied radiation, stiffness, or weakness.  He claimed 
that the spasms lasted anywhere from 1 to 2 days, and that he 
experienced flare-ups approximately 12 times per year, during 
which he was unable to perform any activity.  The examiner 
observed that the Veteran walked unaided and did not wear a 
brace.  Upon physical examination, the examiner found no abnormal 
curvature of the spine.  Flexion was to 90 degrees with no pain, 
but some discomfort beginning at 90 degrees.  Extension was from 
zero to 30 degrees.  Left and right lateral flexion and right and 
left lateral rotation were all to 30 degrees.  There was no pain 
reported on examination, though the Veteran noted that he 
experienced "bad days" where these movements would be more 
difficult.  The examiner found no range of motion loss due to 
pain, fatigue, weakness, or lack of endurance.  There was also no 
evidence of guarding or localized tenderness.  The Veteran's gait 
was described as normal, and there was no ankylosis.  Sensory and 
motor examinations were normal, and Lasegue's sign was negative.  
There was no finding for intervertebral disc syndrome.  The 
Veteran indicated he has missed 12 days of work over the last 
year, but no physician had specifically prescribed him bedrest.  
The examiner concluded by diagnosing the Veteran with lumbar 
strain.

Statements from the Veteran's coworker and employer indicate that 
the Veteran had to be reassigned positions due to his back 
problems.  His coworker noted that the Veteran's low back problem 
had impaired his ability to work.

The Veteran was afforded another VA examination in December 2009.  
The Veteran complained of constant pain in the low back that is 
sometimes sharp and throbbing.  This pain radiated into the lower 
extremities, but was worse on the right side than on the left.  
The Veteran also complained of associated numbness and weakness 
in the right leg.  Walking limitation was half a mile, while 
standing limitation was 30 minutes.  Upon observation, the 
examiner noted that the Veteran's gait was mildly antalgic and 
there was some flattening of the lumbar spine.  There was 
tenderness to palpation of the right lumbar paraspinal in the 
lower lumbar spine.  Sensation was intact to light touch and 
muscle stretch reflexes were 2 positive bilaterally with 
downgoing Babinski responses and no ankle clonus.  Lasegue's test 
was negative bilaterally.

Range of motion testing revealed forward flexion to 30 degrees 
with pain throughout the motion.  Extension was limited to 20 
degrees with pain from 10 to 20 degrees.  Left and right lateral 
flexion and rotation were to 20 degrees each with pain at the end 
of the range of motion.  On repetitive testing, there was no 
additional limitation due to painful motion, fatigue, weakness, 
or incoordination and range of motion was unchanged from baseline 
testing.  The examiner found it would only be speculation to 
determine limitation during a flare-up, as the Veteran was not 
experiencing one at that time.  Lumbar strain and lumbar 
degenerative disc disease were diagnosed, and the examiner found 
that the degenerative disc disease was etiologically related to 
the service-connected lumbar strain.

Also of record is a report from Brooks Rehabilitation from 
January 2008 noting low back pain and decreased range of motion.  
An April 2005 private report notes that the Veteran was assessed 
with acute back sprain and sciatica.  In addition, VA outpatient 
treatment records note chronic back pain and sciatic pain in 
2007.

In various statements and during the Veteran's 2007 Board 
hearing, he and he wife described the severity of his low back 
disability and the resulting impact on his ability to work and 
function.  The Veteran indicated that he experienced severe low 
back pain and sometimes experienced radiating pain down through 
the legs.  He described difficulty bending down to pick things 
up, and indicated that he sometimes wore a brace, which had been 
prescribed by a private physician.  Other notable symptoms 
included spasms and worsening pain during colder weather.  The 
Veteran also reported that he had been confined to a bed at least 
12 days over the past year, and provided a leave statement 
showing approximately 15 days of sick leave taken in 2007.  He 
indicated that physicians a few years back had specifically 
prescribed bed rest.  

Neither the private medical evidence of record nor VA examination 
reports provide any findings supporting a disability rating in 
excess of 40 percent on the basis of functional impairment of the 
spine.  The medical evidence of record does not show unfavorable 
ankylosis of the entire thoracolumbar spine, which would warrant 
a higher rating.  Moreover, the greatest degree of functional 
impairment was noted by the December 2009 examiner, who indicated 
that forward flexion was to 30 degrees.  Range of motion was not 
additionally limited by pain, weakness, or incoordiation.  There 
was no muscle atrophy, weakness, incoordination, etc.  As such 
symptomatology has been considered in the assigned schedular 
rating, the Board finds that there is no additional functional 
loss to support a higher rating.  See DeLuca; 38 C.F.R. §§ 4.40, 
4.45. 

With respect to the period prior to December 4, 2009, the Board 
has determined that the Veteran is entitled to a 40 percent 
rating, but not higher, for this period as well.  Although the 
May 2006 examiner did not find that forward flexion of the lumbar 
spine was limited to 30 degrees or less, functional impairment 
including pain with physical activity, sitting, or standing was 
indicated.  Moreover, in statements made prior to the December 
2009 VA examination, including at the Board hearing in 2007, the 
Veteran described increasing functional impact and worsening 
pain.  With consideration of all pertinent disability factors and 
in light of the later evidence confirming the presence of 
limitation of forward flexion to 30 degrees or less and the 
Veteran's descriptions of his worsening condition prior to the 
2009 examination, the Board finds that the functional impairment 
of the Veteran's low back warrants a 40 percent rating throughout 
the entire period of this claim, both prior to and since December 
4, 2009.    

The Board has considered whether there is any other schedular 
basis for granting a higher rating for either period, but has 
found none.  In particular, the Board has considered whether it 
would be to the Veteran's advantage to rate the disability on the 
basis of incapacitating episodes.  None of the evidence shows 
that the Veteran has been prescribed bed rest by a physician due 
to incapacitating episodes having a total duration of at least 6 
weeks during any one year period of this claim.  While the 
Veteran has described suffering from incapacitating episodes and 
indicated that he had been prescribed bed rest in the past, the 
medical evidence of record does not establish periods of 
prescribed bed rest.  Accordingly, as the evidence of record does 
not confirm incapacitating episodes, it would not be to the 
Veteran's advantage to rate the disability on the basis of 
incapacitating episodes.  

In addition, while the Veteran has complained of radiating pain 
in the lower extremities and sciatic pain has been noted on 
occasion, the record does not demonstrate that he has experienced 
any significant neurological impairment in either lower extremity 
as a result of the disability.  In so finding, the Board notes 
sensory and motor examinations of the lower extremities have 
produced negative findings, and Lasegue's sign testing results 
were also negative.  Moreover, the Veteran has never been 
diagnosed with a neurological deficit upon examination.

The Board has taken into consideration the Veteran's statements, 
and in particular his Board hearing testimony, regarding the 
severity of his low back symptoms and the pain he experiences.  
The Veteran has been granted a 40 percent disability rating 
because of the functional impairment resulting from the 
disability.  As explained above, the objective evidence shows 
that he does not have sufficient functional impairment to warrant 
a higher rating.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the 40 percent rating discussed 
above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for the disability and that 
the manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  The Board acknowledges 
that the evidence establishes that the Veteran's low back 
disability limits the type and amount of work he can perform.  
However, the disability rating assigned are recognition that 
industrial capabilities are impaired.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  In sum, there is no indication that 
the average industrial impairment from the disability would be in 
excess of those contemplated by the assigned rating, to include 
the 40 percent rating granted herein.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

The Board having determined that the Veteran's low back 
disability warrants a 40 percent rating for functional impairment 
of the spine throughout the period of this claim, the appeal is 
granted to this extent and subject to the criteria applicable to 
the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


